Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 1 of 44     1 of 44




                          RJN - Exhibit 11 - Page 1 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 2 of 44     2 of 44




                          RJN - Exhibit 11 - Page 2 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 3 of 44     3 of 44




                          RJN - Exhibit 11 - Page 3 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 4 of 44     4 of 44




                          RJN - Exhibit 11 - Page 4 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 5 of 44     5 of 44




                          RJN - Exhibit 11 - Page 5 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 6 of 44     6 of 44




                          RJN - Exhibit 11 - Page 6 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 7 of 44     7 of 44




                          RJN - Exhibit 11 - Page 7 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 8 of 44     8 of 44




                          RJN - Exhibit 11 - Page 8 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                10 Filed     10/29/20 Entered
                                                        Entered02/26/10
                                                                10/29/2017:39:44
                                                                          07:46:55 Desc
                                                                                    Desc
                Exhibit Exhibit 11 - Amended
                            Main Document       Schedules   Page
                                                 Page 9 of 44     9 of 44




                          RJN - Exhibit 11 - Page 9 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 10 of 44   10 of 44




                         RJN - Exhibit 11 - Page 10 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 11 of 44   11 of 44




                         RJN - Exhibit 11 - Page 11 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 12 of 44   12 of 44




                         RJN - Exhibit 11 - Page 12 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 13 of 44   13 of 44




                         RJN - Exhibit 11 - Page 13 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 14 of 44   14 of 44




                         RJN - Exhibit 11 - Page 14 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 15 of 44   15 of 44




                         RJN - Exhibit 11 - Page 15 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 16 of 44   16 of 44




                         RJN - Exhibit 11 - Page 16 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 17 of 44   17 of 44




                         RJN - Exhibit 11 - Page 17 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 18 of 44   18 of 44




                         RJN - Exhibit 11 - Page 18 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 19 of 44   19 of 44




                         RJN - Exhibit 11 - Page 19 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 20 of 44   20 of 44




                         RJN - Exhibit 11 - Page 20 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 21 of 44   21 of 44




                         RJN - Exhibit 11 - Page 21 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 22 of 44   22 of 44




                         RJN - Exhibit 11 - Page 22 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 23 of 44   23 of 44




                         RJN - Exhibit 11 - Page 23 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 24 of 44   24 of 44




                         RJN - Exhibit 11 - Page 24 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 25 of 44   25 of 44




                         RJN - Exhibit 11 - Page 25 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 26 of 44   26 of 44




                         RJN - Exhibit 11 - Page 26 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 27 of 44   27 of 44




                         RJN - Exhibit 11 - Page 27 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 28 of 44   28 of 44




                         RJN - Exhibit 11 - Page 28 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 29 of 44   29 of 44




                         RJN - Exhibit 11 - Page 29 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 30 of 44   30 of 44




                         RJN - Exhibit 11 - Page 30 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 31 of 44   31 of 44




                         RJN - Exhibit 11 - Page 31 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 32 of 44   32 of 44




                         RJN - Exhibit 11 - Page 32 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 33 of 44   33 of 44




                         RJN - Exhibit 11 - Page 33 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 34 of 44   34 of 44




                         RJN - Exhibit 11 - Page 34 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 35 of 44   35 of 44




                         RJN - Exhibit 11 - Page 35 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 36 of 44   36 of 44




                         RJN - Exhibit 11 - Page 36 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 37 of 44   37 of 44




                         RJN - Exhibit 11 - Page 37 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 38 of 44   38 of 44




                         RJN - Exhibit 11 - Page 38 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 39 of 44   39 of 44




                         RJN - Exhibit 11 - Page 39 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 40 of 44   40 of 44




                         RJN - Exhibit 11 - Page 40 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 41 of 44   41 of 44




                         RJN - Exhibit 11 - Page 41 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 42 of 44   42 of 44




                         RJN - Exhibit 11 - Page 42 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 43 of 44   43 of 44




                         RJN - Exhibit 11 - Page 43 of 44
Case
 Case2:09-bk-26198-BR
       2:10-bk-14951-VK DocDoc52-11    Filed02/25/10
                                 10 Filed    10/29/20 Entered
                                                       Entered02/26/10
                                                                10/29/2017:39:44
                                                                         07:46:55 Desc
                                                                                   Desc
                Exhibit Exhibit 11 - Amended
                            Main Document      Schedules   Page
                                                Page 44 of 44   44 of 44




                         RJN - Exhibit 11 - Page 44 of 44
